

115 HR 3924 IH: To amend the Public Health Service Act to extend funding for the special diabetes program for type I diabetes.
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3924IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mrs. Brooks of Indiana (for herself, Ms. DeGette, and Mr. Reed) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to extend funding for the special diabetes program for type
			 I diabetes.
	
		1.Extension for special diabetes program for type I diabetes
 Section 330B(b)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(C)) is amended by striking 2017 and inserting 2019.
		